Citation Nr: 1826407	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-21 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to a rating in excess of 20 percent for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served in the U.S. Army from June 1974 to May 1976, from February 2003 to May 2003, and from August 2006 to November 2007.  During his last period of service, the Veteran earned the Iraq Campaign Medal.

These matters come before the Board of Veterans' Appeals (Board) from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran also appealed the May 2011 denials of entitlement to service connection for asthma and posttraumatic stress disorder (PTSD).  A May 2014 rating decision granted entitlement to service connection for asthma.  An August 2015 rating decision granted entitlement to service connection for PTSD (added to his previously service-connected psychiatric disorders).  

The issues of entitlement to service connection for a skin disorder and entitlement to a rating in excess of 20 percent for a lumbar spine condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2008 rating decision initially denied entitlement to service connection for tinea corporis (claimed as skin condition).  A May 2011 rating decision found that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for tinea corporis.  The Veteran did not file a timely appeal of the May 2011 rating decision.

2.  Evidence received since the May 2011 rating decision is not cumulative of the evidence at the time of the prior final denial of service connection for a skin disorder, and may raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2011 decision is final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.160 (d), 20.1100, 20.1103, 20.1104 (2017).

2.  Since the May 2011 decision, new and material evidence has been received to reopen the claim of entitlement to service connection for a skin disorder.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. §  5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

VA must review all the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999). 

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the additional evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id.   

In April 2008, the Veteran's claim for a skin condition was denied because his tinea corporis existed prior to service, and there was no evidence of worsening of the pre-existing condition.  In May 2011, the AOJ (Agency of Original Jurisdiction) found that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for tinea corporis.  Again, the rating decision indicated that the Veteran's tinea corporis pre-existed his 2006 period of service.   The Veteran did not perfect an appeal to the May 2011 decision, and it became final.  See 38 U.S.C. § 7105; 38 C.F.R. §  20.1100.  Therefore, new and material evidence is needed to reopen the claim.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

Evidence of record prior to the May 2011 rating decision included his service treatment records, VA treatment records, and a January 2008 VA examination.  His service treatment records included September 2001 and June 2006 medical histories and evaluations which did not include a notation of a pre-existing skin disorder.  In August 2006, the Veteran was treated for "heat rash" with calamine lotion.  June and August 2001 VA treatment records included complaint of a rash for one year, which was diagnosed as tinea corporis.  The January 2008 VA examination diagnosed tinea corporis, and did not include a medical opinion. 

Evidence added to the record since the May 2011 rating decision included VA treatment records, an April 2014 VA examination, and a September 2015 statement from the Veteran.  The VA treatment records included an additional diagnosis of nummular dermatitis, described as a rash on his forearms and foot.  The April 2014 VA examiner diagnosed tinea corporis.  She opined that there was clear and unmistakable evidence that the tinea corporis existed prior to his 2006 period of service (when he served in Iraq), and that it was not aggravated beyond its natural progression due to service.  She also opined that it was not caused by environmental exposures (fumes, dust, or smoke) in Iraq.  In September 2015, the Veteran stated that his current skin condition began during Iraq and that it had continued since onset.

The additional evidence is "new" in that it was not previously before agency decision makers at the time of the May 2011 rating decision, and is not cumulative or duplicative of evidence previously considered.  As the evidence submitted is presumed credible for the purposes of reopening a claim, the Veteran's statement that his current rash began in Iraq and has continued since is "material" evidence regarding the cause and continuation of skin disorder.  The 2012 diagnosis of nummular dermatitis is material, in that this diagnosis has not been specifically addressed with a medical opinion.  Additionally, although the April 2014 VA examiner provided a negative nexus opinion, she provided it with the wrong standard for clear and unmistakable evidence.  If the Veteran's skin disorder clearly and unmistakably pre-existed service, then she needed to address if it clearly and unmistakably was not aggravated by service (a higher standard).  As such, this information may provide for an avenue for the Veteran's claim to be granted.  This evidence alone or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claims.  Consequently, the new evidence raises a reasonable possibility of substantiating the Veteran's claims for service connection. 

Under these circumstances, the criteria to reopen the claims of entitlement to service connection for a skin disorder are met.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.



ORDER


New and material evidence having been received; the claim of entitlement to service connection for a skin disorder is reopened.  The appeal is granted to that extent only.  


REMAND

Skin Disorder

As noted above, the Veteran was afforded a VA examination in April 2014.  The examiner opined that the Veteran's tinea corporis clearly and unmistakably pre-existed his second two periods of service (specifically, his 2006 period of service).  The examiner, however, was not asked to provide an opinion as to whether the tinea corporis was clearly and unmistakably not aggravated by service, which is the correct standard.  The Veteran's September 2001 and June 2006 entrance medical examinations did not "note" tinea corporis or another skin disorder, and therefore the presumption of soundness attaches regarding his skin.  

Additionally, the April 2014 VA examination only addressed the Veteran's tinea corporis, and did not specifically state that the "heat rash" the Veteran had in service in 2006 was the same skin condition as his diagnosed tinea corporis.  His 2012 VA treatment records indicate he has also been diagnosed with nummular dermatitis, and questionably "p. rosea."  The VA examination provided on remand must address these additional diagnoses.

Spine

The Veteran has been provided VA spine examinations in February 2011 and April 2014.  In September 2015, the Veteran stated he wanted a new examination, and that his VA treatment records did not include range of motion findings.  The January 2018 brief provided by DAV noted that the Veteran was last provided a VA examination in 2011, and that a new examination was necessary.  The brief also noted that the September 2015 Supplemental Statement of the Case (SSOC) was "vague in its determination."  Indeed, the September 2015 SSOC does not provide more than conclusory statements.  The June 2015 SSOC noted that it reviewed medical evidence from a private provider, but did not note that it reviewed the 2014 VA examination.

As the Veteran and his representative have both requested an updated VA examination, and he was last provided an examination in 2014, the Board will remand for an additional examination. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA skin examination.  After a review of the record, and examination and interview of the Veteran, the examiner should provide the following:

a) Is it at least as likely as not (50/50 probability or greater) that the Veteran has a current skin disorder that began in service?  Note the August 2006 diagnosis of "heat rash."  Address all of the Veteran's diagnosed skin disorders (tinea corporis, nummular dermatitis, and "p.rosea," and any others found in the records).  

b) Is there clear and unmistakable evidence that the Veteran's tinea corporis pre-existed his second two periods of service (February to May 2003, and August 2006 to November 2007)?

If yes, does the evidence clearly and unmistakably show that his tinea corporis was not aggravated by service? 

c) What skin disorder was likely being treated in August 2006 that was referred to as "heat rash"?

A complete rationale/explanation must accompany each opinion.

2.  Schedule the Veteran for a VA spine examination to determine the current severity of his lumbar spine disability.

3.  Thereafter, readjudicate the Veteran's claims on appeal.  If the decision remains adverse to the Veteran, he and his representative should be furnished a SSOC and afforded an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


